Citation Nr: 0632089	
Decision Date: 10/16/06    Archive Date: 10/25/06

DOCKET NO.  95-03 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
50 percent for schizoaffective disorder, bipolar type, prior 
to November 12, 2003.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel
INTRODUCTION

The veteran served on active duty from November 1980 to May 
1993.  

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from a February 1994 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Juan, the Commonwealth of Puerto Rico.  In 
that decision, the RO granted service connection and assigned 
a 50 percent evaluation for schizoaffective disorder, bipolar 
type, effective May 27, 1993, the day after his separation 
from active duty.  

The Board remanded the case in June 2001 for additional 
medical development.  Following that development, a May 2004 
rating decision granted a 100 percent evaluation for the 
veteran's schizoaffective disorder, bipolar type, effective 
November 12, 2003.  Therefore, the issue on appeal is 
entitlement to an initial disability evaluation in excess of 
50 percent for schizoaffective disorder, bipolar type, prior 
to November 12, 2003.

The February 2004 rating decision on appeal also granted 
service connection and assigned a 10 percent evaluation for 
degenerative joint disease of the lumbar spine, effective May 
27, 1993.  After a May 2004 rating decision granted an 
increased evaluation to 20 percent for this disability, 
effective October 10, 2003, the veteran withdrew his appeal.  
Therefore, that issue is no longer on appeal.  38 C.F.R.           
§ 20.204 (2006).


FINDING OF FACT

The veteran's schizoaffective disorder, bipolar type, has 
produced total social and industrial inadaptability for the 
entire period prior to November 12, 2003.




CONCLUSION OF LAW

The criteria for a 100 percent evaluation for schizoaffective 
disorder, bipolar type, have been met prior to November 12, 
2003.  38 U.S.C.A. §§ 1155, 5107 (West Supp. 2005); 38 C.F.R. 
§§ 4.1-4.14, 4.126-4.132, Diagnostic Codes 9204, 9206 (prior 
to November 7, 1996).


REASONS AND BASES FOR FINDING AND CONCLUSION

The record shows that the veteran was medically discharged 
from active duty on May 26, 1993, because he was found unfit 
for duty due to a diagnosis of schizoaffective disorder, 
bipolar type, causing prominent hallucinations, a decreased 
ability to function, and alternating moods of depression and 
elevated mood.

As a result, a February 1994 rating decision granted service 
connection and assigned a 50 percent evaluation for 
schizoaffective disorder, bipolar type, effective May 27, 
1993, the day after his separation from active duty, until 
November 12, 2003, at which time it assigned a 100 percent 
evaluation.  The veteran appealed that decision.  Since this 
appeal ensued after the veteran disagreed with the initial 
rating assigned following a grant of service connection, 
separate ratings may be assigned for separate periods of time 
based on the facts found, a practice known as "staging."  
See Fenderson v. West, 12 Vet. App. 119 (1999).

Prior to November 7, 1996, when the veteran filed his claim, 
psychotic disorders, including schizophrenia and bipolar 
disorder, were evaluated in accordance with the criteria set 
forth in 38 C.F.R. § 4.132, Diagnostic Codes 9204, 9206 
(1996).  A 50 percent evaluation was assigned for 
schizophrenia where there was considerable impairment of 
social and industrial adaptability.  A 70 percent evaluation 
required that the psychoneurotic symptoms be of such severity 
as to be productive of severe social and industrial 
inadaptability.  A 100 percent evaluation required active 
psychotic manifestations be of such extent, severity, depth, 
persistence or bizarreness as to produce total social and 
industrial inadaptability.  38 C.F.R. Part 4, Diagnostic Code 
9204 (prior to November 7, 1996). 

During the course of this appeal, VA issued new regulations 
for the evaluation of psychiatric disabilities, effective as 
of November 7, 1996.  The Board is generally required to 
evaluate the veteran's claim under both the old criteria in 
the VA Schedule for Rating Disabilities and the current 
regulations when such criteria change during the course of an 
appeal.  As will be discussed below, however, since the Board 
finds that the veteran's schizoaffective disorder, bipolar 
type, warrants a 100 percent evaluation under the former 
criteria for the entire period prior to November 12, 2003, a 
discussion concerning the application of the new criteria is 
not necessary.  See VAOPGCPREC 3-00 (stating that the Board 
can apply the prior regulation to rate the veteran's 
disability for periods both preceding and subsequent to the 
effective date of the regulatory change if more favorable to 
the veteran's pending claim).

The record shows inconsistent findings which suggest that the 
veteran may be exaggerating his psychiatric symptoms.  
Several medical professionals have therefore indicated that 
the veteran may be malingering.  The Board attempted to 
resolve this issue by affording the veteran a VA examination 
to determine the nature and severity of his schizoaffective 
disorder, bipolar disorder.  Pursuant to that request, a VA 
examiner in November 2003 reviewed the claims file and 
examined the veteran before concluding that the veteran did 
in fact demonstrate baseline symptoms of schizophrenia.  The 
examiner then concluded that the veteran has serious 
impairment in work and family relations, with poor judgment 
and a constricted affect.  

Based on this report, the RO granted a 100 percent evaluation 
for the veteran's schizoaffective disorder, bipolar disorder, 
effective November 12, 2003, the date of the examination.  
However, there is no indication that the disability increased 
in severity at this time and this date only appears based on 
the fact that the examination was held on this day. 

The evidence shows that the veteran's schizoaffective 
disorder, bipolar disorder, has produced total social and 
industrial inadaptability, as required for a 100 percent 
evaluation, for the entire period since the initial grant of 
service connection.  This evidence shows that the veteran is 
delusional, paranoid, and that he experiences auditory 
hallucinations.  Two examination reports dated within one 
year of his medical discharge from active duty illustrate 
this point.  Service medical records also support this 
finding. 

When examined by VA in July 1993, for example, the veteran 
reported auditory hallucination and paranoid ideation.  A 
mental status examination revealed an anxious mood, a 
flattened affect, poor attention and concentration, impaired 
memory, and grossly impaired insight and judgment.  The 
diagnosis was schizoaffective disorder, bipolar type, severe.  
The examiner also assigned a global assessment of functioning 
(GAF) score of 30.  A GAF score between 21 to 30 reflects 
that behavior is considerably influenced by delusions or 
hallucinations, that there is serious impairment in 
communication or judgment (e.g., sometimes incoherent, acts 
grossly inappropriately, suicidal preoccupation), or that 
there is an inability to function in almost all areas (e.g., 
stays in bed all day; no job, home, or friends).  See Quick 
Reference to the Diagnostic Criteria from DSM-IV 47 (1994).  
Accordingly, these findings clearly reflect that the 
veteran's schizoaffective disorder, bipolar type, produces 
total social and industrial inadaptability. 

Similar findings were shown in a September 1993 psychiatric 
evaluation report by J.S.M., M.D.  In his report, Dr. J.S.M. 
noted that the veteran's psychiatric state was characterized 
by poor contact with reality, incoherent speech, mental 
confusion, marked anxiety, auditory and visual 
hallucinations, and a tendency toward social isolation.  The 
diagnosis was schizophrenia, undifferentiated type, chronic, 
with acute exacerbation.  Dr. J.S.M. assigned a GAF score of 
25, both currently and for the past year, and commented that 
the veteran's behavior was considerably influenced by 
"delusions and hallucinations and serious impairment in 
communication and judgment."  Thus, Dr. J.S.M.'s report also 
reflects that the veteran's schizoaffective disorder, bipolar 
disorder, is manifested by total social and industrial 
inadaptability at approximately the same time service 
connection was initially granted.  

The Board acknowledges that several subsequent reports 
include medical opinions which indicate that the veteran has 
been exaggerating his symptoms.  Future examinations of this 
veteran should fully investigate this issue.  However, since 
a reasonable doubt exists as to the authenticity of the 
veteran's psychiatric symptoms at this time based on the 
reports cited above, the Board must resolve that doubt in the 
veteran's favor.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993), 
citing 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (under the 
"benefit- of-the-doubt" rule, where there exists "an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter," the veteran shall prevail upon 
the issue).  That being said, the above evidence indicates 
that the veteran's schizoaffective disorder, bipolar 
disorder, has produced total social and industrial 
inadaptability for the entire period since the initial grant 
of service connection. 

In short, the Board finds that the veteran's schizoaffective 
disorder, bipolar disorder, meets the criteria for a 100 
percent evaluation for the entire period since the initial 
grant of service connection on May 27, 1993, until November 
12, 2003.  Since the veteran has received the maximum 
disability evaluation possible since the day following his 
separation from active duty, the Board finds that a 
discussion of the duty-to-assist and duty-to-notify 
provisions of the Veterans Claims Assistance Act of 2000 is 
not necessary.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1).  Bernard v. Brown, 4 Vet. App. 384 (1993).

ORDER

A 100 percent evaluation for schizoaffective disorder, 
bipolar type, is granted prior to November 12, 2003, subject 
to the laws and regulations governing the payment of monetary 
benefits.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


